United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Ana, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-540
Issued: April 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 20, 2015 appellant filed a timely appeal of an August 26, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration as untimely and insufficient to show clear evidence of error. As more than 180
days has elapsed between the last merit decision of May 24, 20131 and the filing of this appeal.
The Board lacks jurisdiction to review the merits of appellant’s claim pursuant to the Federal
Employee’s Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly found appellant’s application for reconsideration
was untimely and failed to show clear evidence of error.

1

The last merit decision was an OWCP decision dated May 24, 2013. For final adverse OWCP decisions issued
on or after November 19, 2008, a claimant has 180 days to file an appeal with the Board. 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 29, 2012 appellant, then a 48-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 23, 2012 he sustained a back injury while lifting a
heavy parcel in the performance of duty. The reverse of the claim form indicated that he
returned to work on October 24, 2012. In a report dated December 28, 2012, Dr. Luis Rivera, a
surgeon, stated that at the time of the October 23, 2012 incident appellant felt pain in his low
back. According to Dr. Rivera, a few days later, appellant noticed swelling to the right groin,
and progressively experienced more pain and swelling to the right groin. He indicated that
appellant did not have a prior history of a hernia, and the lumbosacral sprain and hernia could be
explained from the October 23, 2012 injury.
OWCP accepted the claim on January 29, 2013 for lumbar and right groin strain.
Appellant filed claims for compensation (Form CA-7) commencing February 9, 2013.
In a report dated February 11, 2013, Dr. Rivera stated that appellant was three weeks post
hernia surgery. He stated that appellant continued to have low back complaints and x-rays
showed L5-S1 narrowing. Dr. Rivera indicated that appellant could work modified duties and
completed an OWCP-5c work restriction form that included a 10-pound lifting restriction.
By letter dated April 15, 2013, OWCP indicated that appellant would receive wage-loss
compensation as of February 9, 2013. In a letter dated April 16, 2013, it advised him to
disregard the prior letter. Appellant was advised to submit additional medical evidence to
establish an employment-related period of disability.
In a report dated April 29, 2013, Dr. Rivera noted that appellant had suffered a work
injury on October 23, 2012. He reported that the initial diagnosis was lumbar and right groin
strain, but the right groin did not improve and appellant was diagnosed with a right inguinal
hernia. According to Dr. Rivera, appellant went to his private physician and surgery was
performed. Dr. Rivera opined that appellant could now return to regular duty.
By decision dated May 24, 2013, OWCP denied the claim for wage-loss compensation
commencing February 9, 2013. It found the medical evidence insufficient to establish an
employment-related disability during the period claimed.
In a letter dated May 4, 2014, but received by OWCP on May 28, 2014, appellant
requested reconsideration of his claim. He discussed the development of his claim and the
evidence submitted. Appellant stated that his hernia was related to the October 23, 2012 injury
and that he asserts his claim for wage-loss compensation should have been accepted. He
questioned whether there was any missing medical documentation, and stated that his address
was misspelled.3 Appellant concluded that the claim had caused stress and financial difficulties.
By decision dated August 26, 2014, OWCP denied appellant’s application for
reconsideration as it was untimely and failed to show clear evidence of error.
3

Appellant’s physician, Dr. Rivera, appeared to have misspelled appellant’s home address in his reports. The
decisions and documents from OWCP provide an accurate address of record.

2

LEGAL PRECEDENT
FECA provides that OWCP may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision.4 The
employee shall exercise this right through a request to the district office. The request, along with
the supporting statements and evidence, is called the “application for reconsideration.”5
According to 5 U.S.C. § 8128(a), a claimant is not entitled to a review of an OWCP
decision as a matter of right.6 This section vests OWCP with discretionary authority to
determine whether it will review an award for or against compensation.7 OWCP, through
regulations, has imposed limitations on the exercise of its discretionary authority under 5 U.S.C.
§ 8128(a) of FECA.8 One such limitation, 20 C.F.R. § 10.607 provides that an application for
reconsideration must be received within one year of the date of OWCP’s decision for which
review is sought.9 According to OWCP procedures, the received date is determined by the
document received date in the Integrated Federal Employees’ Compensation System (IFECS).10
OWCP will consider an untimely application only if the application demonstrates clear
evidence of error on the part of its most recent merit decision. The evidence must be positive,
precise, explicit, and must manifest on its face that OWCP committed an error.11
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficiently probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.12 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to
establish clear evidence of error.13 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.14 A determination of whether the claimant has
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.605 (2012).

6

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

7

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
8

5 U.S.C. §§ 8101-8193.

9

20 C.F.R. § 10.607 (2012).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (October 2011). This
section provides that for decisions prior to August 29, 2011, the application for reconsideration must be mailed
within one year.
11

D.O., Docket No. 08-1057 (issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005).

12

Annie L. Billingsley, 50 ECAB 210 (1998).

13

Jimmy L. Day, 48 ECAB 652 (1997).

14

Id.

3

established clear evidence of error entails a limited review of how the evidence submitted with
the reconsideration request bears on the evidence previously of record.15
ANALYSIS
In the present case, OWCP’s last merit decision for wage-loss compensation was dated
May 24, 2013. Appellant had one year from that date to timely submit an application for
reconsideration. As noted above, the date of filing is the date it is received by OWCP. In this
case May 24, 2014 fell on a Saturday. If the last day of the one-year time period falls on a
Saturday, Sunday, or a legal holiday, the claimant has until the next business day to timely
request reconsideration.16 As Monday, May 26, 2014 was a legal holiday, the one-year period
was extended until Tuesday, May 27, 2014. According to the record, the application for
reconsideration was received by OWCP and entered into the IFECS system on May 28, 2014. It
was, therefore, an untimely application for reconsideration.
As an untimely application for reconsideration, appellant must show clear evidence of
error by OWCP with respect to the denial of his wage-loss compensation claim. Appellant
reviewed his claim and the evidence submitted and stated that he felt his hernia was employment
related. He noted that he had received a letter stating that he was going to receive compensation
and then the next day his compensation was taken away. Appellant stated that he had undergone
stress and financial difficulties as a result of the actions on his claim for compensation.
As noted above, even if the evidence could be construed be produce a result contrary to
the conclusion drawn by OWCP, it is not enough to establish clear evidence of error. There must
be evidence of such probative value that it is sufficient to shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of OWCP’s decision.
Appellant did not meet that standard in this case. OWCP denied the claim for wage-loss
compensation commencing February 9, 2013 on the grounds that the medical evidence was
insufficient to establish the period of disability claimed. Appellant has expressed his
disagreement with OWCP’s finding, but has not established clear evidence of error. As to a
mailing address, the decisions and OWCP documents of record contain appellant’s address of
record. There was no evidence of error with respect to the issuance of an OWCP decision.
The Board accordingly finds that appellant’s application for reconsideration was untimely
and failed to show clear evidence of error. OWCP properly denied the application for
reconsideration in this case.
On appeal, appellant submitted a statement reiterating his arguments in the application
for reconsideration submitted to OWCP. He also submitted additional evidence. The Board
cannot consider any evidence that was not before OWCP at the time of the decision on appeal.17

15

K.N., Docket No. 13-911 (issued August 21, 2013); J.S., Docket No. 10-385 (issued September 15, 2010).

16

See Debra McDavid, 57 ECAB 149 (2005); see also M.A., Docket No. 13-1783 (issued January 2, 2014).

17

20 C.F.R. § 501.2(c)(1).

4

The Board considered the evidence of record as of August 26, 2014. For the reasons noted
above, OWCP properly denied appellant’s application for reconsideration.
CONCLUSION
The Board finds OWCP properly found appellant’s application for reconsideration was
untimely and failed to show clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 26, 2014 is affirmed.
Issued: April 22, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

